UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6818


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KALI A. HILL, a/k/a Eldridge L. Hill, a/k/a Kali, a/k/a Fly,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:03-cr-00162-PMD-1)


Submitted:    February 26, 2009             Decided:   March 4, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Remanded by unpublished per curiam opinion.


Kali A. Hill, Appellant Pro Se.       Peter Thomas Phillips,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kali   A.   Hill    seeks   to   appeal   the   district   court’s

order summarily denying his motion to clarify the presentence

report.   In criminal cases, the defendant must file the notice

of appeal within ten days after the entry of judgment.               Fed. R.

App. P. 4(b)(1)(A).     With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                 Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

          The district court entered its order on May 1, 2008.

Hill filed the notice of appeal on May 16, 2008, ∗ after the ten-

day period expired but within the thirty-day excusable neglect

period.   Because     the    notice   of   appeal   was   filed   within    the

excusable neglect period, we grant leave to proceed in forma

pauperis and remand the case to the district court for the court

to determine whether Hill has shown excusable neglect or good

cause warranting an extension of the ten-day appeal period.                 The



     ∗
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).




                                      2
record, as supplemented, will then be returned to this court for

further consideration.

                                                        REMANDED




                               3